PER CURIAM.
We have for review Venero v. State, 741 So.2d 1189 (Fla. 3d DCA 1999), wherein the district court certified conflict with the Second District’s decision in Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), approved, 750 So.2d 643 (Fla.1999), on the issue of standing to challenge chapter 95-182, Laws of Florida, on single subject rule grounds. We have jurisdiction. See Art. V, § 3(b)(4), Fla. Const.
Since the issuance of the Third District’s decision below, this Court has resolved the asserted conflict. In Salters v. State, 758 So.2d 667, 671 (Fla.2000), we conclusively determined that those who seek to challenge the “violent career criminal sentencing provisions enacted by chapter 95-182 have standing to do so if the relevant criminal offense or offenses occurred on or after October 1, 1995, and before May 24, 1997.” Thus, consistent with our Salters decision, we determine that because Vene-ro committed the offenses he was convicted of on October 31, 1997, he lacks standing to raise a single subject rule challenge *443to chapter 95-182. Accordingly, we approve the decision below.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.